UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6653



STEPHEN E. MCCLELLAND,

                                             Plaintiff - Appellant,

          versus


SHERIFF’S DEPUTY, Deputy Barbershop; CORREC-
TIONAL OFFICER DUNN; JACK LEE, Correctional
Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-807)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen E. McClelland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen E. McClelland, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).       We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we deny McClelland’s

motion for appointment of counsel and dismiss the appeal on the

reasoning of the district court.       McClelland v. Sheriff’s Deputy,

No. CA-00-807 (E.D. Va. Mar. 20, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2